DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons (U.S. Patent No. 10,219,658).
With respect to Claim 1, Simmons, Figures 1-6, teaches a sliding toilet paper holder 12, comprising: a toilet paper holder 46 configured to carry and dispense a roll of toilet paper 48,50; and a slide assembly 26 coupled to the toilet paper holder and attachable to a support structure 22 adjacent to a toilet, the slide assembly operable between a stowed position (Rod 26 includes a lower portion 32 that is slidably couple to upper portion 34 – stowed position is considered to be at the dispensers shortest length and extended position at its longest length) and an extended position to selectively extend and retract the toilet paper holder.  
With respect to Claim 5, Simmons further teaches a spare tissue spindle 36 carried by the slide assembly.
With respect to Claim 8, Simmons, Figures 1-6, teaches a method of dispensing toilet tissue, comprising: 
Rod 26 includes a lower portion 32 that is slidably couple to upper portion 34 – stowed position is considered to be at the dispensers shortest length and extended position at its longest length).  
With respect to Claim 9, Simmons further teaches extending the toilet paper holder 12 to the extended position (Rod 26 includes a lower portion 32 that is slidably couple to upper portion 34 – stowed position is considered to be at the dispensers shortest length and extended position at its longest length).
With respect to Claim 10, Simmons further teaches suspending a toilet paper roll 48,50 on the toilet paper holder.  
With respect to Claim 11, Simmons further teaches dispensing a desired quantity of toilet paper from the toilet paper roll.  
With respect to Claim 12, Simmons further teaches retracting the toilet paper holder to the stowed position.  
With respect to Claim 13, Simmons further teaches attaching a spare tissue spindle 36 for carriage by the slide assembly.  
With respect to Claim 14, Simmons further teaches suspending a spare toilet paper roll 50 on the spare tissue spindle 36.
Claim(s) 1-4 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trecartin (U.S. Patent No. 6,527,219).
With respect to Claim 1, Trecartin, Figures 1-6, teaches a sliding toilet paper holder 10, comprising: 

a slide assembly 20 coupled to the toilet paper holder 32,40,42 and attachable to a support structure 14 adjacent to a toilet (see Figure 1), the slide assembly 20 operable between a stowed position (See Figure 2) and an extended position (See Figure 3) to selectively extend and retract the toilet paper holder 40,42.  
With respect to Claim 2, Trecartin further teaches wherein the slide assembly 20 further comprises: an inner rail member 24 attachable to the support structure; and an outer rail member 26 attachable to the toilet paper holder 32,40,42, wherein the inner rail member 24 and the outer rail member 26 are extensible and retractable relative each other.  
With respect to Claim 3, Trecartin further teaches a bearing (see Column 3, lines 54-62) interposed between the inner rail member and the outer rail member.  
With respect to Claim 4, Trecartin further a base plate 32 interposed between the toilet paper holder 40,42 and the outer rail member 26.
With respect to Claim 7, Trecartin further teaches a toilet tissue roll 12 carried by the toilet paper holder 40,42.  
With respect to Claim 8, Trecartin, Figures 1-6, teaches a method of dispensing toilet tissue, comprising: 
attaching a toilet paper holder to a support structure adjacent to a toilet, the toilet paper holder carried on a slide assembly selectively operable between a stowed position, adjacent to the toilet and an extended position towards a front of the toilet.  
With respect to Claim 9, Trecartin further teaches extending the toilet paper holder to the extended position.  See Figure 3.
Claim 10, Trecartin further teaches suspending a toilet paper roll 12 on the toilet paper holder 32,40,42.  
With respect to Claim 11, Trecartin further teaches dispensing a desired quantity of toilet paper from the toilet paper roll.  
With respect to Claim 12, Trecartin further teaches retracting the toilet paper holder to the stowed position. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13-14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Trecartin as applied to Claims 1-4 and 7-12 above, and further in view of Simmons (U.S. Patent No. 10,219,658).
With respect to Claims 5 and 13-14, Trecartin is advanced above.
Trecartin teaches all the elements of the holder except for a spare tissue spindle carried by the slide assembly and the method of attaching a spare tissue spindle for carriage by the slide assembly; and suspending a spare toilet paper roll on the spare tissue spindle.
However, Simmons, Figures 1-6, teaches a spare tissue spindle 36 and the method of attaching a spare tissue spindle for carriage by the slide assembly; and suspending a spare toilet paper roll on the spare tissue spindle.
.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
	Claim 6 would be allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the sliding toilet paper holder set forth including a swivel mount to pivotally couple the spare tissue spindle to the slide assembly.
	None of the references of the prior art teach or suggest a swivel mount to pivotally couple the spare tissue spindle to the slide assembly as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the sliding toilet paper holder in the manner required by the claims.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654